DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to correspondence filed on 02/18/2022.
Claims 1-22, 24-26 and 29 are pending. Claims 23 and 27-28 are canceled.  Claims 11, 21, 24 and 26 are amended. 
	The previous objection of claims 11-20, are withdrawn, necessitated by the applicant amendment.
	The previous rejection of claims 21-22, 24-26 and 29 under 35 U.S.C. 103 are withdrawn, necessitated by the applicant amendment.
	Allowable Subject Matter
Claims 1-22, 24-26 and 29 are allowed.
The following is an examiner's statement of reasons for allowance:
With respect to claims 1-20, the closest prior art Chen (US 2018/0079973) discloses a system useful for catalytic cracking of a hydrocarbon the system comprising: a regenerator 47) for regenerating spent first catalyst and spent second catalyst, and including 4 first outlet (25) for conveying a mixture of regenerated first and second catalyst and a second outlet (30) for conveying a mixture of regenerated first and second catalyst:
a riser reactor (3) for contacting a heavy boiling fraction (2) with a catalyst mixture, wherein the catalyst mixture comprises a first catalyst and a second catalyst, 
and an outlet (top of riser 3) for conveying a mixture of converted hydrocarbons and the catalyst mixture;
a second reactor (32) far contacting a light boiling traction (34a and 34b) with a concentrated catalyst mixture comprising first catalyst and second catalyst, the second reactor having: an inlet (31) for receiving the catalyst mixture comprising regenerated first and second catalyst from the regenerator;
an outlet (45) for conveying a mixture of converted hydrocarbons, first catalyst and second catalyst to a catalyst separation system, the catalyst separation system (47) configured to: separate the first catalyst from a mixture comprising the second catalyst and the converted hydrocarbons based on at least one of catalyst size or catalyst densify, producing a first stream comprising separated first catalyst (49) and a second stream comprising the second catalyst and the converted hydrocarbons (36a):
an inlet (49) for receiving the first stream comprising the separated first catalyst and for increasing a concentration of the first catalyst in the second reactor;
a disengagement vessel (8) having one or more inlets for receiving (i) the second stream comprising the second catalyst and the converted hydrocarbons (36a) and (ii) the mixture of converted hydrocarbons and the catalyst mixture (see top of riser 3), the disengagement vessel configured to separate and recover a first effluent (12b) 
and a flow line for conveying the mixture of spent first and second catalyst to the regenerator (15).
Thus, Chen discloses a substantial portion of the applicant claimed system, Chen does not however disclose wherein apparatus comprises a separator for separating a whole crude oil into a light boiling fraction and a heavy boiling fraction, as claimed; or wherein the system comprises a first two-reactor dual catalyst system comprising a residue fluid catalytic cracking reactor in conjunction with a metal trap, as claimed.
With respect to claims 21-22, 24-26 and 29, the claims have been amended to include the disclosed allowable subject matter of claims 27-28.  
The closest prior art Chen, discloses a substantial portion of the applicant invention, however does not teach or suggest to one with ordinary skill in the art to modify the system with the claimed:
fractionation system configured to receive the first effluent and to separate the converted hydrocarbons into three or more hydrocarbon fractions including a light hydrocarbon fraction, a naphtha fraction and a heavy fraction, and
 the fractionation system further configured to recover a C5 fraction, the system further comprising an olefins conversion unit for converting olefins in the C5 fraction to at least one of ethylene or propylene, or 409214716Application No. 17/199,735Docket No.: 17344-377002 Amendment dated February 18, 2022 Reply to Office Action of November 19, 2021 
the fractionation system is further configured to recover a heavy naphtha fraction, the system further comprising an aromatics complex configured to reform the heavy naphtha fraction and recover one or more aromatics product streams. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JUAN C VALENCIA/           Examiner, Art Unit 1771                              

/Randy Boyer/
Primary Examiner, Art Unit 1771